Learned, P. J.:
The contract of the attorney who prosecutes -a suit is entire! The statute does not begin to run until his relation to the suit aá attorney has ceased. (Bathgate v. Haskin, 59 N. Y., 533.) 'This is the doctrine of Adams v. Port Plain Bank (36 N. Y., 255), Mygatt v. Wilcox (45 Id., 309.) If, for instance, there- had been n'o assignment to the defendant, the relation of -Pond & French to the suit as attorneys would not have ceased till May 16, 1872; and the statute would not have commenced running- xintil that time. The only question here presented relates to the 'effect óf the assignment to'the defendant, and of her assumption-'of - the costs, for which Stoddard was then liable. Now,' clearly,'her assumption of these costs did not make her liable any sooner than'Stoddard would have been. She stepped into his place and-became liable just-, as he had been. As against Stoddard, it is above- shown that the right of action would have arisen on the termination of the action. The defendant stands in the same position. If Messfs. Pond & French; immediately on the making of the assignment to the defendant, had sued her, she might well have answered in 1 defense,-that their contract xvas entire, and had not yet been completed that she had not undertaken to pay, so long as their l'elaiiori to the suit as attorneys continued.
' Of course these remarks do not mean tliat the client,may riot terminate tilo 'relation' at pleasure ;’ -or the -attorney; -dm í-eásonáble *102notice. None of these questions arise here. For .tlie .relation was continued the same after the assignment as before, with the assent of the parties. We think, therefore, that the claim of $500 was not barred by the statute.
As to the item of $60, we think that the statute of limitations is sufficiently pleaded. The payment of $30 did not take this claim out of the statute of limitations. It was not made on account of this claim. Nor is the present case analogous to Smith v. Velie (60 N. Y., 106).
' The plaintiff, having offered to deduct this $60, the judgment should be affirmed, with costs of appeal, on plaintiff’s stipulating to deduct the amount of $60 from the judgment.
Present — Learned, P. J., Bockes and Landon, JJ.
Judgment affirmed, with costs, on plaintiff’s stipulating to deduct $60 from recovery.